—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about March 9, 1998, which, upon a fact-finding determination of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the City of New York for purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding of permanent neglect against respondent mother, based on her failure substantially and continuously, or repeatedly, to maintain contact with her child, as well as to plan for the child’s future, for a period of more than one year (see, Social Services Law § 384-b [7] [a], [b]). Notwithstanding petitioner agency’s diligent efforts in arranging scheduled visitation, and respondent’s attendance at the scheduled visits, respondent remained indifferent to the child, and was resistant to therapy, refusing to come to terms with or acknowledge her responsibil*311ity for the circumstances which led to her child’s removal (see, Matter of Adrian M., 270 AD2d 93, lv denied 95 NY2d 757).
The evidence supports Family Court’s finding that it was in the best interests of the child that respondent’s parental rights be terminated and that the child be freed for adoption (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur— Nardelli, J. P., Lerner, Rubin, Saxe and Marlow, JJ.